Citation Nr: 1823141	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-13 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1965 to August 1973, July 1991 to January 1992, and May 1994 to September 1994.  His service medals and decorations include the Combat Infantryman Badge.

This appeal is before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection specifically for PTSD.

In March 2017, the Board expanded the service connection claim not only PTSD but any other acquired psychiatric disorder currently diagnosed, and then remanded the claim for further evidentiary development.

As discussed below however, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

The 2017 Board remand instructed the AOJ to 1) obtain any outstanding, pertinent VA treatment records not already of record in the claims file and to afford the Veteran a reasonable opportunity to submit any additional private treatment records, 2) obtain a VA addendum opinion to identify all current psychiatric disorders and provide an opinion with complete rationale, and 3) readjudicate the claim.

The AOJ obtained updated VA treatment records, sent the Veteran a March 2017 letter requesting the completion of VA Form 21-4142 for any additional treatment records to be obtained, obtained an April 2017 VA addendum opinion from the June 2010 VA examiner, and readjudicated the claim in a June 2017 Supplemental Statement of the Case.

However, the VA addendum is not adequate to decide the claim.  The examiner was instructed to identify all current psychiatric disorders and to use the DSM-V criteria to determine whether the Veteran had a PTSD diagnosis.  If the Veteran had a diagnosis of PTSD, the examiner was required to specify the stressor upon which the diagnosis was based.  He was also required to provide an opinion as to whether each diagnosed psychiatric disorder was at least as likely as not etiologically related to the Veteran's period of service.

In his April 2017 addendum opinion, the June 2010 VA examiner merely stated that the June 2010 VA examination report "indicated that the patient's diagnosis was anxiety disorder and noted the specific reasons that the diagnosis of PTSD was not [appropriate]."   This addendum is quite cursory.  With regard to PTSD, the examiner did not clarify whether the DSM-V criteria were used in order to determine that a diagnosis was not appropriate.  Moreover, the examiner did not address a September 2010 positive PTSD screen and April 2014 assessment of PTSD, which were obviously rendered after the last compensation examination in June 2010.  

Additionally, the examiner opined that the Veteran's anxiety disorder was not due to or caused by service "[d]ue to the time frame of the patient's military service and the date of the C&P examination."  The examiner's reliance on the time frame between the Veteran's service and the examination is unclear, and no other rationale was provided.  Lastly, the examiner did not address the Veteran's in-service assessment of acute anxiety.  As such, the Board finds that this VA addendum opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a March 2018 appellate brief, the Veteran's representative challenged not only the adequacy of the addendum, but also the fact that a comprehensive psychiatric examination has not been afforded to the Veteran since 2010.  Although the age of the examination alone is not a sufficient reason for a new VA examination, the representative also referred to significant changes which had occurred since the June 2010 VA examination, such as the Veteran no longer taking antidepressants and being referred to a mental health/behavioral health clinic.  Based on the circumstance of this case, a new VA examination is required at this time.

Accordingly, the case is REMANDED for the following action:

1.  Provide a comprehensive VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file in its entirety and examining the Veteran, the examiner is asked to address the following:

a)  Identify all currently diagnosed psychiatric disorders, including anxiety disorder, depression and PTSD, based on the DSM-V diagnostic criteria.

b) If PTSD is diagnosed, the examiner must specify upon which stressor the diagnosis is based.

c) If PTSD is not currently diagnosed, reconcile that with the assessment of probable PTSD rendered in 2009 and the assessment of PTSD rendered in 2014.

d)  For EACH psychiatric disorder diagnosed since the date of claim, provide an opinion as to whether it, at least as likely as not, had its onset during active combat service or is otherwise related to it.   

*The opinion(s) should address:  i) January 1973 STR reflecting an impression of acute circumstantial anxiety; ii) 2009 prescription for antidepressants; iii) June 2010 Wiregrass CBOC initial positive PTSD screen; iv) his alcohol abuse purportedly to self-medicate against bad dreams of combat service; and v) March 2018 Appellate Brief including reference to a medical article regarding the delayed onset of PTSD symptoms in later adulthood, as well as an article regarding the relationship between alcohol abuse and PTSD. 

A complete rationale should be provided for any opinion provided.

2.  Readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD and an anxiety disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


